Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 1 of 11 PageID: 717



Not for Publication

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

NOREAL LAYNE MAYS.,

            Petitioner,                            Civil Action No. 18-16043 (ES) (CLW)

            v.                                                     OPINION

EXPRESSJET AIRLINES, INC, et al.,

           Respondents.

SALAS, DISTRICT JUDGE

       Before the Court is defendants ExpressJet Airlines Inc. and United Airlines, Inc.’s

(“Defendants”) objection to the Honorable Magistrate Judge Cathy Waldor’s report and

recommendation (D.E. No. 41 (the “R&R”)) that the Undersigned grant plaintiff Noreal Layne

Mays’s (“Plaintiff”) motion to remand this action to state court (D.E. No. 31). (D.E. No. 42

(“Objection”)). Plaintiff did not respond to Defendants’ Objection, choosing to rely on her

underlying motion papers. The Court has reviewed the relevant submissions and decides this

matter on the papers. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). For the following reasons,

Defendants’ Objection is overruled, and the Court adopts Judge Waldor’s R&R in full.

I.     Background

       Finding no clear error, the Court adopts and incorporates by reference the facts as laid out

by the background section of the R&R, to which Defendants do not object. (See R&R at 1–2).

The Court discusses specific facts in connection with its analysis below.
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 2 of 11 PageID: 718



II.    Standard of Review

       A.      Objections to R&Rs

       When a magistrate judge addresses motions that are considered “dispositive,” such as to

grant or deny a motion to remand an action to state court, a magistrate judge will submit a Report

and Recommendation to the district court. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72; L. Civ.

R. 72.1c(2); see also In re U.S. Healthcare, 159 F. 3d 142, 146 (3d Cir. 1998) (“[A]n order of

remand is no less dispositive than a dismissal order of a federal action for lack of subject matter

jurisdiction where a parallel proceeding is pending in the state court.”). Accordingly, when a party

objects to an Report and Recommendation, “the district court must make a de novo determination

of those portions to which the litigant objects.” Leonard Parness Trucking Corp. v. Omnipoint

Commc’ns, Inc., No. 13–4148, 2013 WL 6002900, at *2 (D.N.J. Nov.12, 2013) (citing 28 U.S.C.

§ 636(b)(1)(A), Fed. R. Civ. P. 72(b), and L. Civ. R. 72.1(c)(2)). The district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(c). The district court “may also receive further evidence or

recommit the matter to the magistrate with instructions.” Id.

       B.      Remand and Diversity Jurisdiction

       Under 28 U.S.C §§ 1441 and 1446, a party may remove a civil action from state court to

federal court if the district court has original jurisdiction over the action and the party removing

the action does so within thirty days after receipt of the initial pleading. “If at any time before

final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.” 28 U.S.C. § 1447(c).

       Pursuant to 28 U.S.C. § 1332(a)(1), “the district courts shall have original jurisdiction of

all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of



                                                  2
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 3 of 11 PageID: 719



interest and costs, and is between” citizens of different states.        For purposes of diversity

jurisdiction, “[a] natural person is deemed to be a citizen of the state where he is domiciled,” which

is an individual’s “true, fixed and permanent home and place of habitation. It is the place to which,

whenever he is absent, he has the intention of returning.” Swiger v. Allegheny Energy, Inc., 540

F.3d 179, 182 (3d Cir. 2008). Domicile is recognized by the establishment of: (i) a party’s physical

presence in a state with (ii) the intent to remain there indefinitely. McCann v. Newman Irrevocable

Tr., 458 F.3d 281, 286 (3d Cir. 2006) (noting that an individual can change domicile instantly by

“tak[ing] up residence at the new domicile, and [ ] intend[ing] to remain there”).

       In conducting this analysis, the Court is guided by the principle that “[t]he party asserting

diversity jurisdiction bears the burden of proof.” Id. at 288. Thus, a party seeking to remove an

action from state court to federal court bears the burden of proving that subject matter jurisdiction

exists. Wilson v. Republic Iron & Steel Co., 257 U.S. 92 (1921). Additionally, the Court is also

guided by the settled law that removal statutes “are to be strictly construed against removal and all

doubts should be resolved in favor of remand.” Steel Valley Auth. v. Union Switch and Signal

Div., 809 F.2d 1006, 1010 (3d Cir. 1987).

III.   Discussion

       It is undisputed that the amount in controversy exceeds $75,000. (See D.E. No. 31 at 5).

As such, the only issue before the Court is whether Plaintiff was citizen of New Jersey or Georgia

at the time she initiated this action on October 26, 2018. Particularly, a finding that Plaintiff is a

citizen of Georgia would destroy complete diversity, since at least one of the Defendants is a

citizen of Georgia. (See id.).

       In ruling that Defendants failed to meet their burden of establishing complete diversity,

Judge Waldor held that as the proponent of federal jurisdiction, Defendants “bear the burden of



                                                  3
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 4 of 11 PageID: 720



establishing diversity of citizenship,” which they did not meet because “the limited jurisdictional

discovery established that Plaintiff moved to Georgia on September 28, 2018, where she continues

to reside.” (R&R at 4). Judge Waldor also held that

               the jurisdiction[al] discovery demonstrated that prior to filing the
               Original Complaint, Plaintiff intended to move to Georgia and
               remain there by:

                        1.      Receiving and accepting a job offer in Atlanta,
                        Georgia on September 11, 2018;
                        2.      Applying for a rental apartment in Georgia with a
                        desired move in date of September 28, 2018;
                        3.      Moving herself and possessions to Georgia;
                        4.      In her sworn declaration, Plaintiff states that she
                        moved to Georgia with no intention of returning to live in
                        New Jersey;
                        5.      Forwarding her mail from a New Jersey address to
                        her new Georgia address on September 27, 2018;
                        6.      Moving into and signing a two-year leas[e] at an
                        apartment in Georgia; and
                        7.      Changing the address associated with her bank
                        account to her new Georgia address.
(Id. (record citations omitted)).

       Defendants’ Objection largely regurgitates the arguments they raised in opposition to

Plaintiff’s motion for remand. In fact, Defendants simply copy and paste large portions of their

opposition brief. (Compare Objection at 12–19, with D.E. No. 34 at 10–17). At its core, though,

Defendants challenge Judge Waldor’s R&R on two main grounds. First, that because Plaintiff’s

state court complaints asserted that Plaintiff was a New Jersey resident, and Plaintiff did not assert

Georgia residence until after the matter was removed, Plaintiff now “bears the initial burden of

producing sufficient evidence to rebut the presumption in favor of establishing domicile.”

(Objection at 14–15 (quoting McCann, 458 F.3d at 288)). Second, that Judge Waldor gave

improper weight to Plaintiff’s declaration, and that the R&R did not address several pieces of

evidence Defendants cited in support of their position. (Id. at 2–4). The Court addresses each

                                                  4
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 5 of 11 PageID: 721



argument in turn.

        First, the Court finds that Defendants’ contention that Plaintiff bore the initial burden of

rebutting the presumption in favor of established domicile lacks any merit. As a backdrop,

Plaintiff’s original complaint (and subsequent amended complaint filed two days later) filed in

state court indicated that Plaintiff is a “resident of the State of New Jersey.” (D.E. No. 34-1, Ex.

A ¶ 1; D.E. No. 1, Ex. B ¶ 1). After removal, Plaintiff’s counsel filed an amended complaint

stating that Plaintiff had incorrectly pleaded she was a “resident of the state of New Jersey” in the

original complaint, and that in fact she is a “resident of the State of Georgia.” (D.E. No. 5 ¶¶ 4–

5). Plaintiff’s counsel also stated, through a sworn declaration and the relevant briefing he

submitted and signed pursuant to Rule 11, that the references to Plaintiff’s residency in New Jersey

had been an error on his part. (See, e.g., D.E. No. 38-1 ¶¶ 3–4 & 7; D.E. No. 31 at 1; D.E. No. 38

at 6–7). Particularly, Plaintiff’s counsel declared that prior to the filing of the original complaint

Plaintiff had expressed “her clear intentions to not return to New Jersey after moving to Georgia

in September 2018” via in an email to him. (D.E. No. 38-1 ¶¶ 3–4 (noting that the email constitutes

attorney-client information but offering the email for in camera review).

        As an initial matter, it appears that both counsel use the terms residency and domicile

interchangeably. The Third Circuit has made quite clear, however, that residency alone is

insufficient to establish an individual’s citizenship for purposes of diversity jurisdiction.

GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888 F.3d 29, 35 (3d Cir. 2018) (holding that

“[a]lleging residency alone is insufficient to plead diversity of citizenship”); McNair v. Synapse

Grp. Inc., 672 F.3d 213, 219 n.4 (3d Cir. 2012) (noting that allegations that “refer to [parties] . . .

as ‘residents’ of their respective states, not as ‘citizens’ or ‘domiciliaries’ of those states[,] . . . are

jurisdictionally inadequate in [a] diversity of citizenship case”). Thus, on this ground alone the



                                                     5
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 6 of 11 PageID: 722



Court could remand on a finding that the complaint originally filed in state court did not properly

plead diversity.

       Moreover, Defendants point to absolutely no law, and the Court’s own research has

uncovered none, supporting the proposition that a counsel’s pleading mistake somehow gives rise

to the presumption favoring established domicile. Regardless, even if that were the case “the

presumption favoring an established domicile places the burden of production on [Plaintiff], but

does not affect the burden of persuasion, which remains throughout with the proponent of federal

jurisdiction.” McCann, 458 F.3d at 288. As such, to meet that burden Plaintiff needed only to

produce enough evidence substantiating the change in domicile to Georgia. (See id.). And here,

Plaintiff undoubtedly did just that by producing the evidence identified by Judge Waldor’s R&R.

(See R&R at 4). In fact, aside from the evidence highlighted by Judge Waldor, the Court also

notes that Plaintiff’s deposition testimony is replete with additional evidence further supporting

that finding. For instance, Plaintiff testified that when she left New Jersey for Georgia on

September 27, 2018, she brought with her all she could carry in her SUV, including (i) her pet

turtle, 55-gallon turtle tank, and tank stand; (ii) “two suitcases, two duffel bags . . . and a rachet

strapped on the top of [her] SUV”; as well as (iii) all her electronics and all the clothes that she

could fit in her SUV. (D.E. No. 35 (“Pl.’s Dep.”) at 268:11–270:7). Further, Plaintiff testified

that she left her remaining belongings in a public storage bin for temporary safe keeping. (Id. at

267:14–20). Thus, this testimony provides substantial evidence that the moment Plaintiff drove

away on September 27, 2018, New Jersey ceased to be her “true, fixed and permanent home and

place of habitation.” See Swiger, 540 F.3d at 182. And together with the other evidence Plaintiff

produced, the record strongly supports Plaintiff’s contention that before filing this action she not

only was residing in Georgia, but that she intended to remain there indefinitely. Having met that



                                                  6
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 7 of 11 PageID: 723



initial burden of production, any presumption to the contrary instantly disappeared and the burden

turned to Defendants to prove otherwise. See, e.g., Freidrich v. Davis, 767 F.3d 374, 379 (3d Cir.

2014). Accordingly, the Court overrules Defendants’ first objection.

       Defendants next argue that Judge Waldor improperly ascribed significant weight to

Plaintiff’s declaration that she intends to remain in Georgia. (Objection at 42 (citing Korn v. Korn,

398 F.2d 689, 691 (3d Cir. 1968)). But while the Third Circuit has stated that “[o]ne’s testimony

as to his intention to establish a domicile . . . cannot prevail to establish domicile when it is

contradicted or negatived by an inconsistent course of conduct . . . ,” Korn, 398 F.2d at 691, the

Third Circuit has also outlined that statements of intention to reside in a particular location should

not be disregarded when they are “buttressed, not contradicted, by [a party’s] course of conduct at

the time she filed her complaint,” Washington v. Hovensa LLC, 652 F.3d 340, 347 (3d Cir. 2011);

see also Freidrich, 767 F.3d at 378 (relying on party’s own testimony about his intentions to

remain in Germany to conclude that the party was no a citizen of Pennsylvania). And the majority

of the competent evidence here buttresses Plaintiff’s sworn declaration as to her intentions to

remain in Georgia, since she (i) received and accepted a job offer in Georgia on September 11,

2018, which she started on October 1, 2018 (D.E. No. 31-3 ¶ 14; D.E. No. 31-8); (ii) applied and

leased an apartment in Georgia with a move-in date of September 28, 2018 (D.E. No. 31-3 ¶¶ 7 &

10; D.E. No. 31-4); (iii) left New Jersey on September 27, 2018, and moved herself, her pet, and

much of her possessions to Georgia, while leaving the rest of her belongings in temporary storage

until she could afford to retrieve them (see D.E. No. 31-3 ¶ 7; Pl.’s Dep. at 267:14–20; 268:11–

271:12); (iv) signing a two-year lease at an apartment in Georgia on October 6, 2018, after the first

one did not work out (D.E. No. 31-3 ¶¶ 10–13 & 19; D.E. No. 31-6; D.E. No. 31-7); (v) submitting

a Change of Address form to the United States Postal Service on September 27, 2018, forwarding



                                                  7
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 8 of 11 PageID: 724



her mail from a New Jersey address to her new Georgia address (D.E. No. 31-3 ¶ 10; D.E. No. 31-

5); and (vi) changing the address associated with her bank account to her new Georgia address.

(D.E. No. 31-3 ¶ 18; Pl.’s Dep. at 234:22–235:11).

       Still, Defendants go on to argue that the R&R did not expressly address all the evidence in

the record. But the Court finds no error on that basis either. For one, the Court need not expressly

identify and analyze each piece of evidence a party produces. But more importantly, the evidence

advanced by Defendants does not change Judge Waldor’s conclusion. For instance, Defendants

point out that Plaintiff violated Motor Vehicle Regulations by maintaining a New Jersey driver’s

license until March of 2019, despite the fact that the cost of the change was “a mere $35,” and by

not changing her vehicle’s registration to Georgia until September of 2019. (Objection at 8).

Defendants also point that Plaintiff continued to pay a $32-a-month gym membership in New

Jersey for approximately 15 months, instead of paying the $230 cancellation fee.               (Id.).

Additionally, Defendants point out that Plaintiff did not move the bulk of her belongings to

Georgia until November of 2018, after she filed this action. (Id. at 8–9).

       However, Plaintiff’s testimony provides undisputed and cogent explanations for these

decisions. For instance, on this record it is unquestionable that Plaintiff comes from modest means,

and in fact, she testified that her new job in Georgia paid just $15 an hour. (Pl.’s Dep. at 20:4–8).

Further, Plaintiff testified that the apartment she originally rented turned out to be “a scam

apartment” that was dirty and infected with bugs. (Id. at 270:12–17). As such, Plaintiff was forced

to scramble to find a new apartment, sign a new two-year lease, and pay a new deposit and first

month’s rent, while she simultaneously attempted to recover the money she had paid for the first

apartment a few days prior. Consequently, Plaintiff testified that she simply lacked the money to

rent the moving truck to transport her remaining belongings from New Jersey. (See, e.g., id. at



                                                 8
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 9 of 11 PageID: 725



270:9–271:12 (describing how she “had to fight with the housing management” to get her money

back and she “paid everything [she] could” to secure the new apartment, leaving her without any

“more money to come back [to New Jersey] at the end of October” to collect her remaining

belongings); id. at 271:20–25 (stating that all the money she had at the time was completely

devoted to paying first and second month’s rent for the new apartment and she was “waiting to

build up some fund to retrieve the rest of [her] belongings”)). Similarly, Plaintiff testified that the

reason she kept the gym membership was because “$32 [was] easier to pay” than the one time

$230 cancellation fee. (Id. at 273:5–20 & 237:20–238:11). In fact, Plaintiff testified that despite

paying that gym membership she never made use of it again, even when she visited her family.

(Id. at 273:21–23). Moreover, Plaintiff testified that she did not register her vehicle in Georgia

because she was “told it would cost anywhere from five [hundred] to a thousand or more dollars”

to do so, and at the time she did not “have that much money set aside.” (Id. at 273: 14–20). And

while replacing her New Jersey driver’s license with a Georgia one costs “a mere $35” (Objection

at 8), Plaintiff testified she initially did not go forward with the change because she was told that

she would need to change her vehicle’s registration at the same time, making it prohibitively

expensive. (Id. at 296:3–16; D.E. No. 31-3 ¶ 24). Accordingly, Plaintiff’s undisputed testimony

and sworn declaration make it apparent that convenience and lack of money were the deciding

factors in each of these decisions. See Reynolds v. Ranta, 362 F. Supp. 333, 335 (W.D. Pa. 1973)

(finding that defendant was a citizen of Pennsylvania despite the fact that his car was registered in

Ohio and he maintained an Ohio driver’s license, because it was “apparent in the defendant’s

deposition that convenience of registering was the deciding factor even though it may have been

improper under Pennsylvania law”).

       Defendants also contend that as of the date she filed this action, Plaintiff “had family



                                                  9
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 10 of 11 PageID: 726



 members, including her mother and a significant other, who resided in New Jersey and she testified

 at her deposition on June 18 , 2019, that she continues to return to New Jersey ‘whenever she feels

 like it or whenever she can get time off from work.’” (Objection at 18 (quoting Pl.’s Dep. at

 227:19–228:7)). Defendants highlight that Plaintiff “referred to Willingboro, New Jersey as her

 family home has continued to return to New Jersey to see family and for various events.” (Id. at

 10). Defendants go on to make much about the fact that Plaintiff testified that she sometimes

 “sees” a male friend when she visits her family in New Jersey. (Id.). Tellingly, however,

 Defendants ignore that approximately half of Plaintiff’s family lives in Georgia, including her

 sister with whom she resides. (D.E. No. 31-3 ¶ 20). Defendants also fail to note that Plaintiff

 testified that between September 2018 and June 2019 (when she was deposed), she had visited

 New Jersey just three times: in November of 2018 to retrieve the rest of her belongings, and then

 in February and March of 2019 to visit her family. (Pl.’s Dep. at 253:16–25). More importantly,

 Defendants cite no caselaw standing for the proposition that occasionally visiting one’s family in

 another state or engaging in a long-distance relationship—even a romantic one—with a person in

 a different state somehow means you are domiciled there. (See generally Objection).

        The remaining pieces of evidence do not change the Court’s calculous. For instance,

 Defendants contend that Plaintiff continued to receive treatment from doctors in New Jersey. (Id.

 at 9). But the so called “continued” medical treatments consist of just two medical visits during

 two of her trips to see her family in New Jersey; one in February and another in March. Further,

 Defendants ignore Plaintiff’s deposition testimony where she explained she made those visits

 because she had to care for urgent medical issues. (See, e.g., Pl.’s Dep. at 247:16–248:15).

 Similarly, Defendants belabor the fact that Plaintiff requested an absentee ballot from New Jersey

 to vote in the November 2018 national election. (Objection at 8). But Defendants fail to note that



                                                 10
Case 2:18-cv-16043-ES-CLW Document 48 Filed 07/02/20 Page 11 of 11 PageID: 727



 she did not, in fact, receive the ballot and she did not vote via absentee ballot.      (Pl.’s Dep. at

 241:10–242:21). Regardless, these and the few other pieces of evidence Defendants point to are,

 on balance, outweighed by Plaintiff’s sworn declared intention to remain in Georgia indefinitely,

 which is corroborated by the majority of the competent evidence in this record. See, e.g., Freidrich

 v. Davis, 989 F. Supp. 2d 440, 444 (E.D. Pa. 2013) (finding that a defendant who resided in

 Germany was not a Pennsylvania citizen despite the fact that he had requested an absentee ballot

 where he declared that he intended to return to the United States; had voted in elections by absentee

 ballot in Cumberland County, Pennsylvania; had a Pennsylvania driver’s license, 401K retirement

 account, and a bank account; and visited his family in Pennsylvania approximately two times per

 year during the prior five years). And any remaining doubts as to this conclusion simply weigh in

 favor of remand. See Steel Valley Auth., 809 F.2d at 1010.

        In short, the Court finds that Plaintiff was a citizen of Georgia at the time she initiated this

 action, and therefore, this Court lacks subject-matter jurisdiction.        Accordingly, the Court

 overrules Defendants’ Objection and adopts Judge Waldor’s R&R in full.

 IV.    Conclusion

        For the foregoing reasons, the Court adopts Judge Waldor’s R&R in full. This matter is

 remanded to the Superior Court of New Jersey, Essex County. An appropriate Order accompanies

 this Opinion.




                                                  11
